Exhibit 21 Subsidiaries of the Registrant Parent Home Federal Bancorp, Inc. Subsidiaries Percentage Owned State or Other Jurisdiction of Incorporation or Organization Home Federal Bank 100% United States Idaho Home Service Corporation (1) 100% Idaho Community First Real Estate, LLC(1) 100% Oregon Liberty Funding, Inc. (1) 100% Oregon Liberty Insurance Services, Inc. (1) 100% Oregon Commercial Equipment Lease Corporation(1) 100% Oregon (1) This corporation is a wholly owned subsidiary of Home Federal Bank.
